FILED
                                                                             Jul 28 2016, 9:25 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Mark Small                                                 Gregory F. Zoeller
      Indianapolis, Indiana                                      Attorney General of Indiana

                                                                 Paula J. Beller
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Anthony J. Wampler,                                        July 28, 2016
      Appellant-Defendant,                                       Court of Appeals Cause No.
                                                                 14A05-1510-CR-1606
              v.                                                 Appeal from the Daviess Superior
                                                                 Court
      State of Indiana,                                          The Honorable Dean A. Sobecki,
[1]   Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 14D01-1407-FB-714



      Barnes, Judge.


                                               Case Summary
[1]   Anthony J. Wampler appeals his sentence for two counts of Class B felony

      burglary and his status as an habitual offender. We affirm.



      Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016                       Page 1 of 17
                                                       Issue
[2]   Wampler raises one issue, which we restate as whether his sentence is

      inappropriate in light of the nature of the offenses and the character of the

      offender.


                                                       Facts
[3]   Wampler went to elementary school with K.S. in the early 1970’s. In May and

      June 2014, K.S. began to find unusual items at his house in Washington. He

      found a handwritten note in his mailbox that said, “hey, this is A.J., haven’t

      seen you in a long time. Would like for you to give me a call.” Tr. p. 66. The

      note included a phone number. Several cards, a bottle of alcohol, and an axe,

      which had previously been taken from K.S.’s back yard, were also left on his

      front porch.


[4]   In late June 2014, Wampler entered K.S.’s home during the night through a

      laundry room window. Wampler later admitted that he “crept around” K.S.’s

      house. State’s Ex. 4, p. 13. Wampler said, “I think he was there in bed. And I

      think I could have reached out and touched him.” Id. at 12. Wampler took a

      beer from K.S.’s refrigerator and took an inspirational quote that was posted on

      the refrigerator. The next morning, K.S. noticed that a window screen was

      broken in his house, and the window was cracked open. K.S. found a note in

      his house that said, “I love you. Sorry about the screen. There are too many as

      it is.” State’s Ex. 1. K.S. reported the incident to the police.




      Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 2 of 17
[5]   K.S. thought that “A.J.,” who left the note in his mailbox, might be responsible

      for the break in. A co-worker helped him find Wampler’s Facebook page,

      where Wampler had posted that he was drinking a beer stolen from a friend’s

      refrigerator and that he had taken an inspirational quote from the refrigerator

      door too. K.S. called the number left on the note in the mailbox, and Wampler

      returned his call. Wampler admitted to “creeping around [K.S.’s] house.” Tr.

      pp. 72-73. Wampler later admitted that he had been following K.S. since

      approximately 1995.


[6]   The State charged Wampler with two counts of Class B felony burglary and one

      count of Class D felony residential entry.1 The State also alleged that Wampler

      was an habitual offender. Wampler’s attorney filed a motion for a psychiatric

      evaluation to determine if he was competent to stand trial, and in November

      2014, the trial court found that Wampler was incompetent. Wampler was

      certified as competent in February 2015. After a bench trial, the trial court

      found Wampler guilty as charged and found that Wampler was an habitual

      offender. Due to double jeopardy concerns, the trial court entered judgment of

      conviction on only the burglary verdicts and sentenced Wampler to concurrent

      terms of eighteen years on each conviction enhanced by fifteen years for his




      1
        The State originally charged Wampler with two counts of Level 4 felony burglary and one count of Level 6
      felony residential entry. The State later amended the charging information because the offenses were
      committed prior to the July 1, 2014 statutory change.

      Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016                       Page 3 of 17
      status as an habitual offender. Wampler received an aggregate sentence of

      thirty-three years. Wampler now appeals.


                                                    Analysis
[7]   Wampler argues that his thirty-three-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides that we may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, we find that the

      sentence is inappropriate in light of the nature of the offenses and the character

      of the offender. When considering whether a sentence is inappropriate, we

      need not be “extremely” deferential to a trial court’s sentencing decision.

      Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must

      give due consideration to that decision. Id. We also understand and recognize

      the unique perspective a trial court brings to its sentencing decisions. Id. Under

      this rule, the burden is on the defendant to persuade the appellate court that his

      or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).


[8]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than

      the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. When reviewing the appropriateness of


      Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016    Page 4 of 17
       a sentence under Rule 7(B), we may consider all aspects of the penal

       consequences imposed by the trial court in sentencing the defendant, including

       whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).


[9]    Wampler argues that his sentence is inappropriate because he only took one

       beer and an inspirational quote from K.S.’s refrigerator door, his criminal

       history is minimal, and he has mental health problems. Also, according to

       Wampler, if he had committed his offenses on or after July 1, 2014, he “no

       longer could have had his sentence enhanced because of prior Class D felony

       convictions.” Appellant’s Br. p. 8. Wampler requests that we remove the

       fifteen-year habitual offender enhancement.


[10]   With respect to the habitual offender enhancement, Wampler mistakenly

       argues that we should apply the law regarding habitual offenders that took

       effect on July 1, 2014. Under the revised statute, Wampler would not have

       qualified as an habitual offender because both of the prior felonies were Class D

       felonies. See Ind. Code § 35-50-2-8(b). However, Wampler’s offenses were

       committed at the end of June 2014. We have previously held that the doctrine

       of amelioration does not apply to these revisions to the habitual offender

       statute. See Cox v. State, 38 N.E.3d 702, 704 (Ind. Ct. App. 2015). The trial

       court was correct in applying the habitual offender statute in effect at the time

       Wampler’s offense was committed, even if it was only a few days before the

       amendment.



       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 5 of 17
[11]   The nature of the offense is that Wampler burglarized K.S.’s house while K.S.

       was sleeping. Wampler minimizes the incident by arguing that he only took a

       beer and a paper that was on the refrigerator, but the incident was far more

       disturbing. Wampler had been watching K.S. for almost twenty years. He took

       an axe from K.S.’s back yard and later left it on his porch. He repeatedly left

       notes for K.S. He finally worked up to breaking into K.S.’s house and stood in

       K.S.’s bedroom watching him sleep. Wampler admitted that he wanted to

       touch K.S. Although the items taken in the burglary were of little value, the

       offense was quite disturbing.


[12]   As for the character of the offender, we acknowledge that forty-nine-year-old

       Wampler has struggled with mental health problems for many years. He

       received psychiatric treatment as a teenager and in his twenties. However, he

       chose to use no psychiatric medications from 1995 until he was placed in an

       inpatient facility during this case. As an adult, Wampler was convicted of Class

       D felony criminal mischief in 1995, Class A misdemeanor possession of drug

       paraphernalia in 2013, Class A misdemeanor battery resulting in bodily injury

       in 2013, and Class D felony criminal trespass in 2013. Wampler also had a

       pending charge for Class B misdemeanor criminal mischief.


[13]   We acknowledge Wampler’s mental health problems. However, given the

       disturbing nature of Wampler’s offenses and his criminal history, we cannot say

       that his sentence is inappropriate.


       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 6 of 17
                                                   Conclusion
[14]   Wampler’s sentence is not inappropriate in light of the nature of the offense and

       the character of the offender. We affirm.


[15]   Affirmed.

       Vaidik, C.J., concurs.
       Mathias, J., dissents with opinion.




       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 7 of 17
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Anthony J. Wampler,                                        Court of Appeals Case No.
                                                                  14A05-1510-CR-1606
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Mathias, Judge, dissenting


[16]   Because I believe that Wampler’s obvious and serious mental illness should

       have resulted in his civil commitment, not his incarceration, I respectfully

       dissent.


                                        Facts and Procedural History

[17]   The majority accurately describes the historical facts of this case. Even the

       majority’s version of the facts amply demonstrates that Wampler has always

       suffered from severe mental health problems. However, a more detailed view of

       the record even more clearly demonstrates the true extent of Wampler’s mental

       illness.


       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016               Page 8 of 17
[18]   This case starts in the early 1970s, when Wampler and K.S. attended

       elementary school together. Wampler had a crush on K.S. that eventually

       became an obsession. Wampler explained his obsession with K.S. to the police

       by stating, “[T]o me, you know, you look up male beauty and there’s [K.S.]. . .

       He’s like a portrait in the flesh.” Ex. Vol., State’s Ex. 4, p. 29. He also

       compared K.S. to a “piece of art.” Id. at 30.


[19]   In 1995, Wampler began to keep a notebook on K.S. that contained yearbook

       photographs of K.S., clippings of newspaper articles about K.S., and notes by

       Wampler, some of them written to K.S. but never sent. Included in this

       notebook is a newspaper clipping of the newspaper in which K.S.’s marriage

       license was listed, circled with a heart. Also included are several bizarre

       drawings and diagrams, one of which we reproduce for illustrative purposes

       below:




       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016      Page 9 of 17
Ex. Vol., State’s Ex. 1, p. 46. Wampler’s notebook contains other such

deranged, incoherent diagrams demonstrating the depth of his mental health

illness.

Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 10 of 17
[20]   Wampler admitted to driving by K.S.’s mother’s home since he was in high

       school. According to Wampler, he also left a box of whipped butter on K.S.’s

       mother’s front porch in 1995. This was perhaps the first outward sign of the

       extent of Wampler’s mental illness.


[21]   In the late spring of 2014, K.S. began to notice unusual occurrences and items

       around his house. Specifically, he found that his ax, which had been in his back

       yard near a wood pile, was on his front porch. Wampler had taken the ax and

       later returned it, he claimed, with “a note and a bottle of rye.” Ex. Vol., State’s

       Ex. 4, p. 22.


[22]   Early on the morning of June 30, 2014, Wampler “finally got the guts” to enter

       K.S.’s house. Id., State’s Ex. 4. p. 12. Wampler broke the screen covering a

       window in the laundry room, opened the window, and entered the home while

       K.S. was asleep. While in the house, he noticed K.S.’s work identification card

       and wanted to take it because it had K.S.’s picture on it. However, he decided

       not to take the card because he was afraid that K.S. would be “in trouble” if he

       lost the card. Id. at 21.


[23]   Wampler saw someone in the bed, who he believed was K.S. Wampler

       watched K.S. as he slept, and later stated, “I think I could have reached out and

       touched him,” but was unable to recall if he had actually touched K.S. Id. at 12.

       Before he left the home, Wampler took a bottle of Samuel Adams beer from

       K.S.’s refrigerator. He also took a paper from K.S.’s refrigerator that contained

       a photocopy of a quote from Nelson Mandela. Wampler left a note for K.S. that


       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 11 of 17
       stated, “I love you sorry about the screen[.] [T]here are too many as is.” Id.,

       State’s Ex. 1.


[24]   For the next few days, K.S. found additional items, including greeting cards

       and a bottle of whiskey on his porch. K.S. then began to suspect that the person

       who had left the note in his mailbox might be the person who committed the

       break-in. K.S. began to ask his friends about Wampler, and one of them found

       Wampler’s Facebook page, which contained a post stating:


               Enjoying a Samuel Adams Winter Lager. It expires this month.
               It was stolen from a friend’s refrigerator, which contents were
               absolutely note perfect, if you like to think in 50 year increments.
               I also stole this posting from his refrigerator door.
               Our deepest fear is not that we are inadequate. Our deepest fear is that we
               are powerful beyond measure. It is our light, not our darkness, that most
               frightens us. We ask ourselves, who am I to be brilliant, gorgeous,
               talented and fabulous? Actually, who are you not to be? You are a child
               of God. Your playing small doesn’t doesn’t [sic] serve the world. There’s
               nothing enlightened about shrinking so that other people won’t feel
               insecure around you. We are all meant to shine, as children do. We are
               born to make manifest the glory of God that is within us. It’s not just in
               some of us, it’s in everyone. And as we let our own light shine, we
               unconsciously give other people permission to do the same. As we are
               liberated from our own fear, our presence automatically liberates others.
               I don’t know when I’ll be back, but everything in his home was
               so accepting and wonderful and perfect. But it wasn’t you, sir. It
               was all about me. You have your own life. Your own fears. Tell
               me about them.




       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016         Page 12 of 17
       Ex. Vol., State’s Ex. 7 (emphasis added).2


[25]   After seeing this post, K.S. returned home and confirmed that the paper and

       beer were missing. K.S. then called the telephone number Wampler had left on

       the letter he had placed in K.S.’s mailbox. Someone picked up the phone on the

       other end of the line but did not speak; all K.S. could hear was someone

       whispering in the background. Wampler later called K.S. back and admitted to

       breaking into K.S.’s home. K.S. reported this to the police, who interviewed

       Wampler. Wampler waived his Miranda rights and freely admitted to entering

       K.S.’s house. Thus, Wampler never denied his behavior, also indicative of the

       extent of his mental illness and his inability to help himself.


[26]   Within one month of Wampler’s arrest and incarceration, his counsel filed a

       motion for a psychological evaluation to determine Wampler’s competency to

       stand trial. After a hearing on the matter, the trial court granted the motion,

       and, on November 5, 2014, slightly more than four months after Wampler’s

       arrest and incarceration, the clinical psychologist appointed by the court filed a

       report indicating that, in his opinion, and to no one’s surprise, Wampler was

       not competent to stand trial at that time. One week later, the trial court entered

       an order finding Wampler incompetent. Wampler was then treated at

       Logansport State Hospital, and on February 25, 2015, after two months of

       medication and treatment, Wampler was determined to be competent for trial.




       2
           The above-emphasized portion is the Mandela quotation that was on K.S.’s refrigerator.


       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016                     Page 13 of 17
                                            Discussion and Decision

[27]   Although Wampler challenges only the appropriateness of his sentence, the

       most important issue in this case is the clear failure, yet again, of our criminal

       justice system to adequately and properly respond to and treat those with

       mental health issues.


[28]   I have noted before the “large and ironic lapse in the logic of our criminal

       justice system,” in which the “initial imperative is to determine the competency

       of defendants prospectively, to assist counsel at trial,” not to promptly consider

       whether the defendant was competent at the time the crime was committed.

       Habibzadah v. State, 904 N.E.2d 367, 370-71 (Ind. Ct. App. 2009) (Mathias, J.,

       concurring); see also A.J. v. Logansport State Hosp., 956 N.E.2d 96, 117-18 (Ind.

       Ct. App. 2011) (Mathias, J., concurring); Gross v. State, 41 N.E.3d 1043, 1051-

       52 (Ind. Ct. App. 2015) (Mathias, J., concurring); Robinson v. State, No. 12A02-

       1507-CR-784, ___ N.E.3d ___, 2016 WL 2343823, at *8 (Ind. Ct. App. May 4,

       2016) (Mathias, J., concurring) (all citing my concurring opinion in

       Habibzadah).


[29]   “I continue to believe that our criminal procedure should permit a psychiatric

       examination of a defendant who likely suffers from serious mental illness very

       early after arrest to determine whether the defendant could have possibly had

       the requisite scienter or mens rea at the time of the crime.” Gross, 42 N.E.3d at

       1052 (Mathias, J., concurring). I repeat my mantra yet again:




       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 14 of 17
               Our criminal justice system needs an earlier and intervening
               procedure to determine competency retroactively to the time of
               the alleged crime. Perhaps we as a society need to consider the
               concept of a defendant being unchargeable because of mental
               illness under Indiana Code section 35-41-3-6, and not just guilty
               but mentally ill under Indiana Code section 35-36-2-1, et. seq. In
               either case, the commitment proceedings provided for in Indiana
               Code section 35-36-2-4 would both protect society and best care
               for the defendant involved.
               [I]t is time for the truly long-term, incompetent criminal
               defendant to have an earlier and intervening opportunity for a
               determination of his or her competency at the time of the crime
               alleged. Such a procedure convened soon after arrest, rather than
               years later when stale evidence and dim or non-existent
               memories are all that are left, or never, would best serve society
               and the defendant.

       Habibzadah, 904 N.E.2d at 371 (Mathias, J., concurring).


[30]   Turning to the issue presented by Wampler on appeal, I believe that a thirty-

       three-year sentence is completely inappropriate in this case. Wampler broke

       into the victim’s home, without question. However, the facts surrounding the

       occurrence call into question whether a reasonable trier of fact could reach the

       conclusion that sufficient evidence proves that Wampler had the requisite

       criminal intent to commit a felony in the home. Because Wampler has not

       challenged the sufficiency of the evidence to support his conviction, I note this

       only to emphasize that this case is totally unlike the typical burglary, where the

       defendant breaks into a home to commit theft. Instead, Wampler broke into

       K.S.’s home to take mementos connected to the object of his obsession. Also,

       Wampler freely admitted his actions to the police. Accordingly, I agree with

       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 15 of 17
       Wampler that his burglary was a relatively minor one involving minimal

       property damage and the taking of items of little to no monetary value. This

       alone should weigh in favor of a lesser sentence.


[31]   Although Wampler has a criminal history, much of this is undoubtedly the

       result of his mental illness. Indeed, his abuse of illicit drugs is all too typical self-

       medication of untreated mental illness. See Michael Vitiello, Addressing the

       Special Problems of Mentally Ill Prisoners, 88 Denv. U. L. Rev. 57, 67 (Fall 2010);

       Katherine M. Harris & Mark J. Edlund, Self-Medication of Mental Health

       Problems, Health Services Research, Vol. 40, Issue 1, pp. 117-134 (Feb. 2005).3


[32]   Wampler was seriously mentally ill for years before this eerie and bizarre

       burglary. In all likelihood, he was also so mentally ill at the time of the crime

       that he could not have formed the requisite scienter so as to be criminally

       responsible for his behavior. Had his psychiatric examination been directed to

       his mental health at the time of the crime, rather than to his ability to assist his

       counsel at trial, he could have been, and should have been, civilly committed to

       a state mental health institution, rather than charged with a crime. This is a

       clear case of punishing someone for mental illness rather than having any

       interest in humanely recognizing the difference between mental illness and

       criminal behavior. We Hoosiers are better than that, and indeed, I believe that




       3
         This article is available online at http://onlinelibrary.wiley.com/doi/10.1111/j.1475-
       6773.2005.00345.x/full.

       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016                   Page 16 of 17
       Article 1, Sections 15, 16 and 18 of the Constitution of Indiana expect us to be

       better than that.


[33]   The real tragedy is that Wampler was not tried under the closest alternatives we

       have to humane treatment of the mentally ill: as insane at the time of the

       behavior charged or as someone who was guilty but mentally ill. Had Wampler

       been found not guilty by reason of insanity, temporary or permanent

       commitment proceedings would have been commenced immediately for the

       treatment Wampler needs, and he might never emerge from the mental health

       system. See Ind. Code § 35-36-2-4(a) (providing that if a defendant is found not

       guilty by reason of insanity, the prosecuting attorney is required to initiate

       commitment proceedings against the defendant). Had he been found guilty but

       mentally ill, at least Wampler would have qualified for mandatory evaluation

       and treatment “in such a manner as is psychiatrically indicated for the

       defendant’s mental illness.” Ind. Code § 35-36-2-5(c). If found guilty but

       mentally ill, that treatment could also have been carried out by transfer to a

       state mental health facility. Id.


[34]   Under these facts and circumstances, I cannot agree that a thirty-three-year

       sentence is appropriate given the nature of the offense—a minor burglary—and

       the character of the offender—a man with obvious, serious mental health issues.

       I therefore respectfully dissent from the majority opinion. Because Wampler

       challenged only his sentence as inappropriate, I would find it to be so and

       reverse Wampler’s sentence and remand with instructions to impose the

       minimum sentence of six years with a ten-year habitual offender enhancement.

       Court of Appeals of Indiana | Opinion 14A05-1510-CR-1606 | July 28, 2016   Page 17 of 17